Per Curiam.

The sole issue before us concerns whether the partial grant of summary judgment in favor of the city of Columbus was proper.
*210Subsequent to the appellate court’s approval of the grant of summary-judgment to the city on the grounds of sovereign immunity, this court handed down the seminal case of Haverlack v. Portage Homes, Inc. (1982), 2 Ohio St. 3d 26.
In Haverlack, this court stated that “* * * liability for negligence, and the defense of immunity, have been dependent upon the classification of the municipal function as proprietary or governmental. * * *
“Attempts to classify municipal functions into these two categories have caused confusion and unpredictability in the law.” Id. at 29.
In abrogating the archaic defense of sovereign immunity for municipalities absent statutory authorization providing immunity, we noted that, “[m]any innocent injured victims have been precluded from recovering damages from municipalities because of sovereign immunity from liability for their negligence in the performance or nonperformance of governmental functions.” Id. at 29-30.
Having cast aside the muddled categorization of the governmental-proprietary dichotomy, we set forth a new standard for determining a municipality’s potential liability for the tortious acts or omissions of its employees and agents in Enghauser Mfg. Co. v. Eriksson Engineering Ltd. (1983), 6 Ohio St. 3d 31.
In paragraph two of the syllabus in Enghauser, we stated that:
“Under this decision abolishing municipal immunity, no tort action will lie against a municipal corporation for those acts or omissions involving the exercise of a legislative or judicial function or the exercise of an executive or planning function involving the making of a basic policy decision which is characterized by the exercise of a high degree of official judgment or discretion. However, once the decision has been made to engage in a certain activity or function, municipalities will be held liable, the same as private corporations and persons, for the negligence of their employees and agents in the performance of the activities. ” (Emphasis added.)
The inescapable conclusion directed by our prior holdings on this topic compels reversal of the case sub judice. Because summary judgment was improperly granted in favor of the city, appellants will have the opportunity to prove their allegations upon remand.
Therefore, we reverse the judgment of the court of appeals, and remand the cause for further proceedings according to law.

Judgment reversed and cause remanded.

Celebrezze, C.J., W. Brown, Sweeney, C. Brown and J. P. Celebrezze, JJ., concur.
Locher and Holmes, JJ., dissent.